DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/17/2021 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, 14-18, 20, 22-24 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muruganathan et al. (US 2022/0104237), hereinafter “Muruganathan”.

As to claim 1, Muruganathan teaches a method for wireless communications at a user equipment (UE) (Muruganathan, Fig. 12, [0136], an operation performed by a UE that communicates wirelessly), comprising: 
prioritizing a first transmission scheme among a set of transmission schemes to use for a transmission configuration indication determination (Muruganathan, Fig. 12, [0135], [0137], the UE indicates a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling. For example, frequency multiplexed as shown in Fig. 6); 
receiving, from a first TRP of multiple transmission reception points and via a first carrier, a downlink control message that schedules a downlink signal for the UE via a second carrier (Muruganathan, Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission. Fig. 1, [0009], Fig. 6, the DCI (PDCCH) is transmitted in on PRB (i.e. PRB i) and the PDSCH is transmitted via another PRB (i.e. PRB j) on different subcarriers. Fig. 1, Fig. 7, the PDCCH and PDSCH are transmitted on the same PRB with the same set of subcarriers); 
selecting one or more transmission configuration indication states of a set of transmission configuration indication states for reception of the downlink signal based at least in part on the prioritization of the first transmission scheme (Muruganathan, [0025], N states in the list of TCI states. [0059], Fig. 12, [0168], the UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. The UE receives the PDSCH transmission based on the UE capability indicating the PDSCH multiplexing scheme); and 
receiving the downlink signal via the second carrier in accordance with the selected one or more transmission configuration indication states (Muruganathan, Fig. 12, [0138], [0139]-[0140], the UE receives the PDSCH transmission in accordance with the determined PDSCH multiplexing scheme or schemes. The UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. Fig. 1, [0009], Fig. 6, the DCI (PDCCH) is transmitted in on PRB (i.e. PRB i) and the PDSCH is transmitted via another PRB (i.e. PRB j) on different subcarriers).

As to claim 2, Muruganathan teaches further comprising: 
selecting the one or more transmission configuration indication states independent of a second transmission scheme indicated by the downlink control message (Muruganathan, [0025], N states in the list of TCI states. [0059], Fig. 12, [0168], the UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. The DCI (step 1204) does not include a second transmission scheme. The DCI is used for the PDSCH transmission that includes a first transmission of a first layer or a first set of layers associated with a first TCI state and a second transmission of a second layer or a second set of layers associated with a second TCI state).

As to claim 6, Muruganathan teaches further comprising: 
transmitting an indication of the prioritized first transmission scheme to the first transmission reception point (Muruganathan, Fig. 12, [0135], [0137], the UE indicates the PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling), wherein the downlink signal is received based at least in part on the indication (Muruganathan, Fig. 12, [0135], [0137]-[0138], the DCI is received by the UE after transmitting the UE capability info, where the DCI includes information for the PDSCH and TCI states).

As to claim 7, Muruganathan teaches wherein transmitting the indication comprises: 
transmitting a UE capability report or UE assistance information indicating priority of the first transmission scheme over other transmission schemes of the set of transmission schemes (Muruganathan, Fig. 12, [0135], [0137], the UE indicates a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling).

As to claim 9, Muruganathan teaches further comprising: 
determining one or more transmit beams used for transmission of the downlink signal based at least in part on the selected one or more transmission configuration indication states (Muruganathan, [0023], [0025], each of the N TCI states is associated with N possible beams transmitted. The UE performs beam and TRP selection based on the N TCI states. [0059], Fig. 12, [0168], the UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. Figs. 5-6, the PDSCH is transmitted via different beams associated with the TCI state of the TRPs); and 
receiving the downlink signal based at least in part on the one or more transmit beams (Muruganathan, [0023], [0025], each of the N TCI states is associated with N possible beams transmitted. The UE performs beam and TRP selection based on the N TCI states. [0059], Fig. 12, [0168], the UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. Figs. 5-6, the PDSCH is transmitted via different beams associated with the TCI state of the TRPs).

As to claim 14, Muruganathan teaches further comprising: 
determining the first transmission scheme to be a same carrier scheme based at least in part on the second carrier being the same as the first carrier (Muruganathan, Fig. 12, [0135], [0137], the UE indicates a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling. Fig. 1, Fig. 7, for example, one of the schemes include time-multiplexed where the PDCCH and PDSCH are transmitted on the same PRB but in different time instances).

As to claim 15, Muruganathan teaches further comprising: 
determining the first transmission scheme to be a single transmission reception point scheme based at least in part on the downlink signal being scheduled for transmission by the first transmission reception point (Muruganathan, [0106], the DCI is transmitted by one TRP and includes one TCI, the PDSCH transmission is from a single TRP).

As to claim 16, Muruganathan teaches further comprising: 
determining the first transmission scheme to be a multiple transmission reception point scheme based at least in part on the downlink signal being scheduled for transmission by a second transmission reception point of the multiple transmission reception points (Muruganathan, Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission. Fig. 6-7, the PDSCH transmission is performed via multiple TRPs).

As to claim 17, Muruganathan teaches a method for wireless communications at a transmission reception point (Muruganathan, Fig. 12, [0136], an operation performed by a TRP that communicates wirelessly), comprising: 
receiving, from a user equipment (UE), an indication of a first transmission scheme that is prioritized among a set of transmission schemes supported by the UE (Muruganathan, Fig. 12, [0135], [0137], the TRP receives from the UE an indication of a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling. For example, frequency multiplexed as shown in Fig. 6); 
selecting one or more transmission configuration indication states of a set of transmission configuration indication states a downlink signal for the UE based at least in part on the first transmission scheme (Muruganathan, [0025]-[0027], [0030], Table 6, N states in the list of TCI states. [0059], Fig. 12, [0168], the TRP 1 indicates in the DCI a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. The UE receives the PDSCH transmission based on the UE capability indicating the PDSCH multiplexing scheme); and 
transmitting, to the UE and via a first carrier, a downlink control message that schedules the downlink signal for the UE via a second carrier based at least in part on the selected one or more transmission configuration indication states (Muruganathan, Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission. Fig. 1, [0009], Fig. 6, the DCI (PDCCH) is transmitted in on PRB (i.e. PRB i) and the PDSCH is transmitted via another PRB (i.e. PRB j) on different subcarriers. Fig. 1, Fig. 7, the PDCCH and PDSCH are transmitted on the same PRB with the same set of subcarriers. The PDSCH transmission is performed via corresponding TCI states and TRPs).

As to claim 18, Muruganathan teaches wherein receiving the indication of the first transmission scheme comprises: 
receiving a UE capability report or UE assistance information indicating priority of the first transmission scheme over other transmission schemes of the set of transmission schemes (Muruganathan, Fig. 12, [0135], [0137], the UE indicates a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling).

As to claim 20, Muruganathan teaches further comprising: 
determining one or more transmit beams used for transmission of the downlink signal based at least in part on the selected one or more transmission configuration indication states (Muruganathan, [0023], [0025], each of the N TCI states is associated with N possible beams transmitted. The UE performs beam and TRP selection based on the N TCI states. The TRPs/beams are used for the transmission of the PDSCH. [0059], Fig. 12, [0168], the UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission from the TRPs. Figs. 5-6, the PDSCH is transmitted via different beams associated with the TCI state of the TRPs); and 
transmitting the downlink signal based at least in part on the one or more transmit beams (Muruganathan, [0023], [0025], each of the N TCI states is associated with N possible beams transmitted. The UE performs beam and TRP selection based on the N TCI states. The TRPs/beams are used for the transmission of the PDSCH. [0059], Fig. 12, [0168], the UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission from the TRPs. Figs. 5-6, the PDSCH is transmitted via different beams associated with the TCI state of the TRPs).

As to claim 22, Muruganathan teaches further comprising: transmitting quasi-colocation information in the downlink control message to the UE (Muruganathan, [0013]-[0014], the network transmits QCL information to the UE, where the QCL is used to receive signals from the antenna ports. [0024], [0028], each TCI state contains QCL information used for PDSCH. Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission, where the PDSCH includes the first TCI and second TCI).

As to claim 23, Muruganathan teaches an apparatus for wireless communications at a user equipment (UE) (Muruganathan, Fig. 12, [0136], an operation performed by a UE that communicates wirelessly), comprising: 
a processor (Muruganathan, Fig. 12, Fig. 16, [0147], the UE includes a processor), 
memory coupled with the processor (Muruganathan, Fig. 12, Fig. 16, [0147], the UE includes a memory connected to the processor); and 
instructions stored in the memory and executable by the processor (Muruganathan, Fig. 12, Fig. 16, [0147], the memory stores software that is executed by the processor to perform the functions of the UE) to cause the apparatus to: 
prioritize a first transmission scheme among a set of transmission schemes to use for a transmission configuration indication determination (Muruganathan, Fig. 12, [0135], [0137], the UE indicates a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling. For example, frequency multiplexed as shown in Fig. 6); 
receive, from a first transmission reception point of multiple transmission reception points and via a first carrier, a downlink control message that schedules a downlink signal for the UE via a second carrier (Muruganathan, Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission. Fig. 1, [0009], Fig. 6, the DCI (PDCCH) is transmitted in on PRB (i.e. PRB i) and the PDSCH is transmitted via another PRB (i.e. PRB j) on different subcarriers. Fig. 1, Fig. 7, the PDCCH and PDSCH are transmitted on the same PRB with the same set of subcarriers); 
select one or more transmission configuration indication states of a set of transmission configuration indication states for reception of the downlink signal based at least in part on the prioritization of the first transmission scheme (Muruganathan, [0025], N states in the list of TCI states. [0059], Fig. 12, [0168], the UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. The UE receives the PDSCH transmission based on the UE capability indicating the PDSCH multiplexing scheme); and 
receive the downlink signal via the second carrier in accordance with the selected one or more transmission configuration indication states (Muruganathan, Fig. 12, [0138], [0139]-[0140], the UE receives the PDSCH transmission in accordance with the determined PDSCH multiplexing scheme or schemes. The UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. Fig. 1, [0009], Fig. 6, the DCI (PDCCH) is transmitted in on PRB (i.e. PRB i) and the PDSCH is transmitted via another PRB (i.e. PRB j) on different subcarriers).

As to claim 24, Muruganathan teaches wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: 
select the one or more transmission configuration indication states independent of a second transmission scheme indicated by the downlink control message (Muruganathan, [0025], N states in the list of TCI states. [0059], Fig. 12, [0168], the UE uses a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. The DCI (step 1204) does not include a second transmission scheme. The DCI is used for the PDSCH transmission that includes a first transmission of a first layer or a first set of layers associated with a first TCI state and a second transmission of a second layer or a second set of layers associated with a second TCI state).

As to claim 26, Muruganathan teaches wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: 
transmit an indication of the prioritized first transmission scheme to the first transmission reception point (Muruganathan, Fig. 12, [0135], [0137], the UE indicates the PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling), wherein the downlink signal is received based at least in part on the indication (Muruganathan, Fig. 12, [0135], [0137]-[0138], the DCI is received by the UE after transmitting the UE capability info, where the DCI includes information for the PDSCH and TCI states).

As to claim 27, Muruganathan teaches an apparatus for wireless communications at a transmission reception point (Muruganathan, Fig. 12, [0136], an operation performed by a TRP that communicates wirelessly), comprising: 
a processor (Muruganathan, Fig. 12, Fig. 13, [0141], the TRP includes a processor), 
memory coupled with the processor (Muruganathan, Fig. 12, Fig. 13, [0141], the TRP includes a memory connected to the processor); and 
instructions stored in the memory and executable by the processor (Muruganathan, Fig. 12, Fig. 13, [0141], the software stored in the memory is executed by the processor to perform the functions of the TRP) to cause the apparatus to: 
receive, from a user equipment (UE), an indication of a first transmission scheme that is prioritized among a set of transmission schemes supported by the UE (Muruganathan, Fig. 12, [0135], [0137], the TRP receives from the UE an indication of a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling. For example, frequency multiplexed as shown in Fig. 6); 
select one or more transmission configuration indication states of a set of transmission configuration indication states a downlink signal for the UE based at least in part on the first transmission scheme (Muruganathan, [0025]-[0027], [0030], Table 6, N states in the list of TCI states. [0059], Fig. 12, [0168], the TRP 1 indicates in the DCI a first transmission configuration indication (TCI) state and a second transmission configuration indication (TCI) state to receive the PDSCH transmission. The UE receives the PDSCH transmission based on the UE capability indicating the PDSCH multiplexing scheme); and 
transmit, to the UE and via a first carrier, a downlink control message that schedules the downlink signal for the UE via a second carrier based at least in part on the selected one or more transmission configuration indication states (Muruganathan, Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission. Fig. 1, [0009], Fig. 6, the DCI (PDCCH) is transmitted in on PRB (i.e. PRB i) and the PDSCH is transmitted via another PRB (i.e. PRB j) on different subcarriers. Fig. 1, Fig. 7, the PDCCH and PDSCH are transmitted on the same PRB with the same set of subcarriers. The PDSCH transmission is performed via corresponding TCI states and TRPs).

As to claim 28, Muruganathan teaches wherein the instructions to receive the indication of the first transmission scheme are further executable by the processor to cause the apparatus to: 
receive a UE capability report or UE assistance information indicating priority of the first transmission scheme over other transmission schemes of the set of transmission schemes (Muruganathan, Fig. 12, [0135], [0137], the UE indicates a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. The indication is performed via UE capability signaling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. (US 2022/0104237), hereinafter “Muruganathan” in view of NTT Docomo, INC, R1-1912893, “Enhancement on multi-TRP/panel transmission”, 3GPP TSG RAN WG1 #99, Nov 18-22, 2019 (provided in the IDS), hereinafter “NTT Docomo”.

As to claim 3, Muruganathan teaches wherein the first transmission scheme is a multiple transmission reception point scheme (Muruganathan, Fig. 12, [0135], [0137], the UE indicates a PDSCH multiplexing scheme it expects to differentiate the scheme from other PDSCH multiplexing schemes. Fig. 6, Fig. 7, Fig. 12, [0138], the PDSCH transmission is performed via multiple TRPs), the method further comprising: 
identifying a set of transmission configuration indication codepoints corresponding to the set of transmission configuration indication states (Muruganathan, [0048]-[0050], Fig. 12, [0138], the UE receives the DCI which includes a first TCI state and a second TCI state. The UE uses the TCI states to receive the PDSCH via the corresponding TCI states. The DCI includes a TCI codepoint for each of the TCI states).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 3, determining a codepoint of the set of transmission configuration indication codepoints corresponding to a lowest codepoint that is associated with multiple transmission configuration indication states; and 
selecting the one or more transmission configuration indication states based at least in part on the codepoint.

However, NTT Docomo teaches determining a codepoint of the set of transmission configuration indication codepoints corresponding to a lowest codepoint that is associated with multiple transmission configuration indication states (NTT Docomo, Pages 3-4, Options 1-3, Figs 2-2, 2-3, 2-4, the lowest TCI codepoint is used for the PDSCH 2. The lowest TCI codepoint is associated with TCI states T0 and T4); and 
selecting the one or more transmission configuration indication states based at least in part on the codepoint (NTT Docomo, Pages 3-4, Options 1-3, Figs 2-2, 2-3, 2-4, the TCI state T4 is selected for the PDSCH 2 by the TRP #2 based on the lowest TCI codepoint. Same applies for option 3, and TCI state T5 for option 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by NTT Docomo, in order to dynamically indicate the related parameters for the transmission from different TRPs/panels providing ideal backhaul or low latency backhaul (NTT Docomo, Page 2, Section 2.1.1, lines 1-4).

As to claim 4, Muruganathan teaches the method further comprising: 
identifying a set of transmission configuration indication codepoints corresponding to the set of transmission configuration indication states (Muruganathan, [0048]-[0050], Fig. 12, [0138], the UE receives the DCI which includes a first TCI state and a second TCI state. The UE uses the TCI states to receive the PDSCH via the corresponding TCI states. The DCI includes a TCI codepoint for each of the TCI states).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 4, wherein the first transmission scheme is a single transmission reception point scheme;
determining a codepoint of the set of transmission configuration indication codepoints corresponding to a lowest codepoint that is associated with a single transmission configuration indication state; and 
selecting the one or more transmission configuration indication states based at least in part on the codepoint.

However, NTT Docomo teaches wherein the first transmission scheme is a single transmission reception point scheme (NTT Docomo, Page 17, Section 3.2, Proposal 3-2, the single TRP scheme);
determining a codepoint of the set of transmission configuration indication codepoints corresponding to a lowest codepoint that is associated with a single transmission configuration indication state (NTT Docomo, Page 17, Section 3.2, Proposal 3-2, the single TRP scheme is differentiated from the multiple TRP by the number of TCI states within the TCI codepoint indicated. The single TRP is switched based on the number of TCI states within the lowest TCI codepoint. Pages 3-4, Options 1-3, Figs 2-2, 2-3, 2-4, the lowest TCI codepoint is used for the PDSCH 2. The lowest TCI codepoint is associated with TCI states T0 and T4); and 
selecting the one or more transmission configuration indication states based at least in part on the codepoint (NTT Docomo, Page 17, Section 3.2, Proposal 3-2, the single TRP scheme is differentiated from the multiple TRP by the number of TCI states within the TCI codepoint indicated. The single TRP is switched based on the number of TCI states within the lowest TCI codepoint. Pages 3-4, Options 1-3, Figs 2-2, 2-3, 2-4, the lowest TCI codepoint is used for the PDSCH 2. The lowest TCI codepoint is associated with TCI states T0 and T4. The TCI state T4 is selected for the PDSCH 2 by the TRP #2 based on the lowest TCI codepoint. Same applies for option 3, and TCI state T5 for option 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by NTT Docomo, in order to dynamically indicate the related parameters for the transmission from different TRPs/panels providing ideal backhaul or low latency backhaul (NTT Docomo, Page 2, Section 2.1.1, lines 1-4).

As to claim 5, Muruganathan teaches further comprising: 
determining quasi-colocation information for the downlink signal based at least in part on the downlink control message (Muruganathan, [0013]-[0014], the network transmits QCL information to the UE, where the QCL is used to receive signals from the antenna ports. [0024], [0028], each TCI state contains QCL information used for PDSCH. Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission, where the PDSCH includes the first TCI and second TCI).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 5, selecting the one or more transmission configuration indication states as a default transmission configuration indication state based at least in part on the quasi-coloration information.

However, NTT Docomo teaches selecting the one or more transmission configuration indication states as a default transmission configuration indication state based at least in part on the quasi-coloration information (NTT Docomo, Pages 3-4, Options 1-3, Figs 2-2, 2-3, 2-4, the default TCI state T4 is selected based on the QCL assumption. Page 17, Section 3.2, Proposal 3-2, The TCI indicated in the DCI is based on QCL information (i.e. timeDurationForQCL)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by NTT Docomo, in order to dynamically indicate the related parameters for the transmission from different TRPs/panels providing ideal backhaul or low latency backhaul (NTT Docomo, Page 2, Section 2.1.1, lines 1-4).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 13, further comprising: 
determining the first transmission scheme to be a cross carrier scheme based at least in part on the second carrier being different than the first carrier.

As to claim 13, NTT Docomo teaches further comprising: 
determining the first transmission scheme to be a cross carrier scheme based at least in part on the second carrier being different than the first carrier (NTT Docomo, Pages 9-11, Figs. 2-7, 2-8, the transmission of the PDSCH is performed via a different BWP/CC than the BWP/CC used for the PDCCH (DCI)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by NTT Docomo, in order to dynamically indicate the related parameters for the transmission from different TRPs/panels providing ideal backhaul or low latency backhaul (NTT Docomo, Page 2, Section 2.1.1, lines 1-4).

As to claim 25, Muruganathan teaches wherein the instructions stored in the memory are further executable by the processor to cause the apparatus to: 
determine quasi-colocation information for the downlink signal based at least in part on the downlink control message (Muruganathan, [0013]-[0014], the network transmits QCL information to the UE, where the QCL is used to receive signals from the antenna ports. [0024], [0028], each TCI state contains QCL information used for PDSCH. Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission, where the PDSCH includes the first TCI and second TCI).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 25, select the one or more transmission configuration indication states as a default transmission configuration indication state based at least in part on the quasi-colocation information.

However, NTT Docomo teaches select the one or more transmission configuration indication states as a default transmission configuration indication state based at least in part on the quasi-colocation information (NTT Docomo, Pages 3-4, Options 1-3, Figs 2-2, 2-3, 2-4, the default TCI state T4 is selected based on the QCL assumption. Page 17, Section 3.2, Proposal 3-2, The TCI indicated in the DCI is based on QCL information (i.e. timeDurationForQCL)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by NTT Docomo, in order to dynamically indicate the related parameters for the transmission from different TRPs/panels providing ideal backhaul or low latency backhaul (NTT Docomo, Page 2, Section 2.1.1, lines 1-4).

Claims 8, 19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. (US 2022/0104237), hereinafter “Muruganathan” in view of Lawless (US 2015/0141063).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 8, wherein transmitting the indication comprises: 
transmitting a UE capability report or UE assistance information indicating respective priority levels for each of the set of transmission schemes.

As to claim 8, Lawless teaches wherein transmitting the indication comprises: 
transmitting a UE capability report or UE assistance information indicating respective priority levels for each of the set of transmission schemes (Lawless, [0013], [0047], [0081]-[0082], [0089], the user device transmits a list of preferred communication schemes with corresponding order to perform transmissions using a communication scheme).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by Lawless, in order to adapt to a given operational environment to improve the reliability with which a user can be notified of the occurrence of an event (Lawless, [0077]).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 19, wherein receiving the indication of the first transmission scheme comprises: 
receiving a UE capability report or UE assistance information indicating respective priority levels for each of the set of transmission schemes.

As to claim 19, Lawless teaches wherein receiving the indication of the first transmission scheme comprises: 
receiving a UE capability report or UE assistance information indicating respective priority levels for each of the set of transmission schemes (Lawless, [0013], [0047], [0081]-[0082], [0089], the user device transmits a list of preferred communication schemes with corresponding order to perform transmissions using a communication scheme).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by Lawless, in order to adapt to a given operational environment to improve the reliability with which a user can be notified of the occurrence of an event (Lawless, [0077]).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 29, wherein the instructions to receive the indication of the first transmission scheme are further executable by the processor to cause the apparatus to: 
receive a UE capability report or UE assistance information indicating respective priority levels for each of the set of transmission schemes.

As to claim 29, Lawless teaches wherein the instructions to receive the indication of the first transmission scheme are further executable by the processor to cause the apparatus to: 
receive a UE capability report or UE assistance information indicating respective priority levels for each of the set of transmission schemes (Lawless, [0013], [0047], [0081]-[0082], [0089], the user device transmits a list of preferred communication schemes with corresponding order to perform transmissions using a communication scheme).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by Lawless, in order to adapt to a given operational environment to improve the reliability with which a user can be notified of the occurrence of an event (Lawless, [0077]).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 30, wherein the instructions to receive the indication of the first transmission scheme are further executable by the processor to cause the apparatus to: 
receive a UE capability report or UE assistance information indicating respective priority levels for each of the set of transmission schemes.

As to claim 30, Lawless teaches wherein the instructions to receive the indication of the first transmission scheme are further executable by the processor to cause the apparatus to: 
receive a UE capability report or UE assistance information indicating respective priority levels for each of the set of transmission schemes (Lawless, [0013], [0047], [0081]-[0082], [0089], the user device transmits a list of preferred communication schemes with corresponding order to perform transmissions using a communication scheme).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by Lawless, in order to adapt to a given operational environment to improve the reliability with which a user can be notified of the occurrence of an event (Lawless, [0077]).

Claims 10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. (US 2022/0104237), hereinafter “Muruganathan” in view of Mondal et al. (US 2020/0389897), hereinafter “Mondal”.

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 10, further comprising: 
determining a beam switch timing interval based at least in part on a second transmission scheme indicated by the downlink control message, wherein the one or more transmission configuration indication states are selected based at least in part on the beam switch timing interval.

As to claim 10, Mondal teaches further comprising: 
determining a beam switch timing interval based at least in part on a second transmission scheme indicated by the downlink control message (Mondal, Figs. 6A- 6B, [0082], Fig. 8, [0092], the DCI (PDCCH) allocates the PDSCH for different TRPs and corresponding slots. This denotes a time multiplexed scheme. The beam switching time (i.e. 14 OS or 28 OS) is determined for the corresponding TCI states and the PDSCH repetition), wherein the one or more transmission configuration indication states are selected based at least in part on the beam switch timing interval (Mondal, Figs. 6A- 6B, [0082], Fig. 8, [0092], the TCI sates are mapped to the PDSCH repetition, where the pattern of TRP transmission may depend on the beam switching time constraints).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by Mondal, in order to allow the gNB to allocate PDSCH repetitions with low latency and within a latency budget as well as use of multiple TRPs for PDSCH repetitions (Mondal, [0072]).

As to claim 12, Muruganathan teaches wherein selecting the one or more transmission configuration indication states comprises: 
determining quasi-colocation information corresponding to the selected one or more transmission configuration indication states based at least in part on the downlink control message (Muruganathan, [0013]-[0014], the network transmits QCL information to the UE, where the QCL is used to receive signals from the antenna ports. [0024], [0028], each TCI state contains QCL information used for PDSCH. Fig. 12, [0138], the UE receives from the TRP1 a DCI for a PDSCH transmission, where the PDSCH includes the first TCI and second TCI).

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 21, further comprising: 
determining a beam switch timing interval based at least in part on the downlink control message, wherein the one or more transmission configuration indication states are selected based at least in part on the beam switch timing interval.

As to claim 21, Mondal teaches further comprising: 
determining a beam switch timing interval based at least in part on the downlink control message (Mondal, Figs. 6A- 6B, [0082], Fig. 8, [0092], the DCI (PDCCH) allocates the PDSCH for different TRPs and corresponding slots. This denotes a time multiplexed scheme. The beam switching time (i.e. 14 OS or 28 OS) is determined for the corresponding TCI states and the PDSCH repetition), wherein the one or more transmission configuration indication states are selected based at least in part on the beam switch timing interval (Mondal, Figs. 6A- 6B, [0082], Fig. 8, [0092], the TCI sates are mapped to the PDSCH repetition, where the pattern of TRP transmission may depend on the beam switching time constraints).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by Mondal, in order to allow the gNB to allocate PDSCH repetitions with low latency and within a latency budget as well as use of multiple TRPs for PDSCH repetitions (Mondal, [0072]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. (US 2022/0104237), hereinafter “Muruganathan” in view of Mondal et al. (US 2020/0389897), hereinafter “Mondal”, and further in view of NTT Docomo, INC, R1-1912893, “Enhancement on multi-TRP/panel transmission”, 3GPP TSG RAN WG1 #99, Nov 18-22, 2019 (provided in the IDS), hereinafter “NTT Docomo”.

Muruganathan teaches the claimed limitations as stated above. Muruganathan does not explicitly teach the following features: regarding claim 11, wherein selecting the one or more transmission configuration indication states comprises: 
determining default quasi-colocation information corresponding to the selected one or more transmission configuration indication states based at least in part on the downlink signal being scheduled within the beam switch timing interval.

As to claim 11, NTT Docomo teaches wherein selecting the one or more transmission configuration indication states comprises: 
determining default quasi-colocation information corresponding to the selected one or more transmission configuration indication states based at least in part on the downlink signal being scheduled within the timing interval (NTT Docomo, Page 4, Proposal 2-2, the UE assumes single default QCL assumption for the TCI state activated within the lowest TCO codepoint, based on the offset between the reception of the DL DCI and the corresponding PDSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan to have the features, as taught by NTT Docomo, in order to dynamically indicate the related parameters for the transmission from different TRPs/panels providing ideal backhaul or low latency backhaul (NTT Docomo, Page 2, Section 2.1.1, lines 1-4).

Muruganathan and NTT Docomo teach the claimed limitations as stated above. Muruganathan and NTT Docomo do not explicitly teach the following features: regarding claim 11, the beam switch timing interval.

	However, Mondal teaches the beam switch timing interval (Mondal, Figs. 6A- 6B, [0082], Fig. 8, [0092], the DCI (PDCCH) allocates the PDSCH for different TRPs and corresponding slots. The beam switching time (i.e. 14 OS or 28 OS) is the difference in time between the DCI and the PDSCH transmission on a different beam/TRP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muruganathan and NTT Docomo to have the features, as taught by Mondal, in order to allow the gNB to allocate PDSCH repetitions with low latency and within a latency budget as well as use of multiple TRPs for PDSCH repetitions (Mondal, [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moon et al. U.S. Patent Application Pub. No. 2020/0221428 - Method for transmitting or receiving downlink control channel and device using same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473